Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

1.	Claims 21-28, 30, 31, 33-38, 40, and 41 are pending.  Claims 21 and 33 are independent.
Response to Applicant’s Arguments/Remarks
2.	The amendment filed March 16, 2021 has overcome the art rejection under 35 U.S.C. 102.  See Applicant’s remarks on page 6.
The amendment introducing new limitations to claims 21 and 33 initiated a new ground(s) of rejection that requires the application of Irons et al. (US 2015/0234790 A1) applied in the rejection of claims 38 and 40 in the previous Office action dated Nov. 30, 2020 (see section 6 on page 8).  Rejections follow.
	With respect to the obviousness-type double patenting, Applicant requested (again) that the rejection of claims 21-28, 30-31, 33-38, and 40-41 be held in abeyance until all claims are otherwise in condition for allowance.  Claims 30 and 40 are indicated allowable in this Office Action (see below).  Due to the inclusion of new limitations in the amended claims, the obviousness-type double patent rejections addressed in the previous Office Action dated May 11, 2020 are modified accordingly to include Irons et al. (US 2015/0234790 A1).  Rejections follow.


Obviousness-Type Double Patent Rejection
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


4.	Claims 21-28, 30, 31, 33-36, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 10,187,542 in view of Irons et al. (US 2015/0234790 A1).
Regarding claim 21, method step limitations (a), (b), and (c) correspond to apparatus claim limitations found in patent claim 1, which is an apparatus claim (document management facility).  Further, with regard to the limitation “wherein the plurality of documents are removed from the one or more removable containers prior to scanning of the individual pages of the plurality of documents at the document digitization section”, since patent claim 1 recites “(2) prepare individual pages of the plurality of documents for digitization, including physically separating the plurality of documents” and “(3) digitize the individual pages of the plurality of documents”, the
“physically separating the plurality of documents for digitization” in (2) before the “digitize” in (3) corresponds to “the plurality of documents are removed from the one or
more containers prior art to scanning......” in (c) of claim 21.  


The obvious method based on patent claim 1 discussed above does not include the claim 21 limitations (e) and (d):
(d)  determining, by one or more processors, a document type for each of the plurality of documents and associating the document type to each of the plurality of documents; and
	(e)  applying a predetermined document retention schedule to the plurality of documents based on each document type.

With regard to claim limitation part (d), Irons teaches that, prior to scanning paper documents, in a tagging process of creating a reservation for documents in the “Document Reservation Session” (Figs. 12-14, paragraph 0063 the first half portion thereof; refer to Fig. 4, step 420, paragraph 0038 the column portion on page 3, lines 2-6 where “reservation” and “tagging” are defined; and see paragraph 0054 for “tagging session” and “document reservation” during which document disposition policy (Fig. 13) and the document type (Fig. 12) are specified prior to scanning documents), a document disposition policy is specified (paragraph 0054, Fig. 9; Fig. 11 steps 420 and 450; Fig. 9 step 910; Figs. 12-14, paragraph 0063 the first half portion thereof; Figs. 5-7).  

Therefore, Irons teaches the claim limitation “(d) determining by one or more processors, a document type for each of a plurality of documents and associating the document type to each of the plurality of documents.”

With regard to the claim limitation “(e) applying a predetermined document retention schedule to the plurality of documents based on each document type”, Irons discloses a step 950 of Figs. 9 and 11 “Schedule Disposition of Paper Documents According to Specified Disposition Policy”.  The disposition policy that the scheduling is in accordance with is specified previously in the document reservation session (tagging session) before the document is scanned (step 950 of both Figs. 9 and 11, paragraph 0058, the last three lines, paragraph 0060 lines 1 and 10-12).  
The claim does not define “predetermined” in “a predetermined retention schedule”.  A retention schedule determined before application thereof to each of 
Therefore, Irons et al. teaches the claim limitation “(e) applying a predetermined document retention schedule to the plurality of documents based on each document type”.

	Irons addresses the problem of keeping paper documents in long-term storage, not having a way to specify disposition for individual documents, even though the documents are available in electronic form, which is a costly, undesirable practice (paragraph 0035, the last five lines of the left column of page 2).  Irons’ invention reduces cost.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Irons to provide in the above obvious method of patent claim 1 with                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
	(d)  determining, by one or more processors, a document type for each of the plurality of documents and associating the document type to each of the plurality of documents; and
	(e)  applying a predetermined document retention schedule to the plurality of documents based on each document type,
in order to reduce cost.


Regarding claim 23, the method step limitation corresponds to an apparatus limitation found in patent claim 2.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method (step) of claim 23 based on the facility of patent claim 2.
Regarding claim 24, the method step limitation corresponds to an apparatus limitation found in patent claim 3.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method (step) of claim 24 based on the facility of patent claim 3.
Regarding claim 25, the method step limitation corresponds to an apparatus limitation found in patent claim 4.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method (step) of claim 25 based on the facility of patent claim 4.
	Regarding claim 26, the method step limitation corresponds to an apparatus limitation found in patent claim 5.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method (step) of claim 26 based on the facility of patent claim 5.
Regarding claim 27, the method step limitation corresponds to an apparatus limitation found in patent claim 6.  It would have been obvious to one of ordinary skill in 
Regarding claim 28, the method step limitation corresponds to an apparatus limitation found in patent claim 7.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method (step) of claim 28 based on the facility of patent claim 7.
Regarding claim 30, the method step limitation corresponds to an apparatus limitation found in patent claim 9.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method (step) of claim 22 based on the facility of patent claim 9.
Regarding claim 31, the method step limitation corresponds to an apparatus limitation found in patent claim 10.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method (step) of claim 31 based on the facility of patent claim 10.

Regarding claim 33, method step limitations (a), (b), and (c) and the “wherein” clause correspond to the first three limitations and the first “wherein” clause of patent claim 11, which is an apparatus claim (document digitizing section).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method steps (a), (b), and (d) and the limitation of the “wherein” clause of claim 33 based on the corresponding features of the document digitizing section of patent claim 11.

The obvious method based on patent claim 11 discussed above does not include the claim 33 limitations (e) and (d):
(d)  determining, by one or more processors, a document type for each of the plurality of documents and associating the document type to each of the plurality of documents; and
	(e)  applying a predetermined document retention schedule to the plurality of documents based on each document type.

With regard to claim limitation part (d), Irons teaches that, prior to scanning paper documents, in a tagging process of creating a reservation for documents in the “Document Reservation Session” (Figs. 12-14, paragraph 0063 the first half portion thereof; refer to Fig. 4, step 420, paragraph 0038 the column portion on page 3, lines 2-6 where “reservation” and “tagging” are defined; and see paragraph 0054 for “tagging session” and “document reservation” during which document disposition policy (Fig. 13) and the document type (Fig. 12) are specified prior to scanning documents), a document disposition policy is specified (paragraph 0054, Fig. 9; Fig. 11 steps 420 and 450; Fig. 9 step 910; Figs. 12-14, paragraph 0063 the first half portion thereof; Figs. 5-7).  
The tagging session, during which a document deposition policy/policies and a document type are specified to create a reservation for document prior to document scanning, is performed by “invoking the Kwik-Tag software” (paragraph 0054; paragraph 0038, the left column portion on page 3, lines 2-6), which means a computer or a processor executes the software to perform the tagging session, where a document 
Therefore, Irons teaches the claim limitation “(d) determining by one or more processors, a document type for each of a plurality of documents and associating the document type to each of the plurality of documents.”

With regard to the claim limitation “(e) applying a predetermined document retention schedule to the plurality of documents based on each document type”, Irons discloses a step 950 of Figs. 9 and 11 “Schedule Disposition of Paper Documents According to Specified Disposition Policy”.  The disposition policy that the scheduling is in accordance with is specified previously in the document reservation session (tagging session) before the document is scanned (step 950 of both Figs. 9 and 11, paragraph 0058, the last three lines, paragraph 0060 lines 1 and 10-12).  
The claim does not define “predetermined” in “a predetermined retention schedule”.  A retention schedule determined before application thereof to each of document as is in the case of Irons is considered a predetermined retention schedule (a predetermined schedule according to the specified document disposition policy of Irons).


	Irons addresses the problem of keeping paper documents in long-term storage, not having a way to specify disposition for individual documents, even though the documents are available in electronic form, which is a costly, undesirable practice (paragraph 0035, the last five lines of the left column of page 2).  Irons’ invention reduces cost.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Irons to provide in the above obvious method of patent claim 11 with                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
	(d)  determining, by one or more processors, a document type for each of the plurality of documents and associating the document type to each of the plurality of documents; and
	(e)  applying a predetermined document retention schedule to the plurality of documents based on each document type,
in order to reduce cost.

Regarding claim 34, the method step limitation corresponds to an apparatus limitation found in patent claim 11.  It would have been obvious to one of ordinary skill in 
Regarding claim 35, the method step limitation corresponds to an apparatus limitation found in patent claim 12.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method (step) of claim 35 based on the document digitization section of patent claim 12.
Regarding claim 36, the method step limitation corresponds to an apparatus limitation found in patent claim 12.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method (step) of claim 36 based on the document digitization section of patent claim 12.
Regarding claim 38/33, Irons discussed for claim 33 above further discloses shredding the documents in response to an instruction from an operator, subsequent to the digitizing (see Fig. 15, steps 1530 and 1540, paragraph 0065; Fig. 16, steps 1630, 1640, 1670, and 1680, paragraph 0066).

5.	Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,187,542 in view of Irons et al. (US 2015/0234790 A1) as applied to claim 33 above, and further in view of Albrecht (US 2015/0186760 A1).
Regarding claim 37/33, patent claim 11 in view of Irons does not include the limitations “subsequent to the digitizing in (c), shredding the documents in an automated fashion without human intervention.”  However, the claim limitation is taught by Albrecht (Figs. 4-6, paragraphs 0055-0057, note paragraph 0055 the automatic sending the may be performed automatically ……”; Fig. 6, paragraph 0061-0063, note 0061 end and 0062).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Albrecht to provide the shredding step as claimed in claim 37 in order to provide privacy or security after the digitizing.

6.	Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,187,542 in view of Irons et al. (US 2015/0234790 A1) as applied to claim 21 above, and further in view of Chen (US 2004/0252355 A1).
Regarding claim 41/21, patent claim 1 in view of Irons discussed for claim 21 above does not include, in the step (c) of digitizing, at the document digitization section, both sides of the individual pages of the plurality of documents in an automated fashion without human intervention.
Chen discloses a duplex scanner (9) comprising a top image-reading module (11 in ADF 10) and a bottom image-reading module (21) for reading the back-side and the front-side of a document being conveyed, respectively, and corresponding circuits (13 and 23) that convert analog back-side signal SA2 and analog front-side signal SA1, respectively, into digital back-side signal SD2 and digital front-side signal SD2 (Fig. 1, paragraphs 0016-0018).  The duplex scanner (9) of Chen simultaneously automatically scan a front side image and a back side image of a document (paragraph 0015).


Rejection under 35 U.S.C. 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 21-26, 28, 30, 31, 33-36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Miles et al. (US 2016/0122858 A1) in view of Irons et al. (US 2015/0234790 A1).
	Regarding claim 21, Miles et al. (hereinafter referred to as Miles) discloses method for processing documents, comprising:
(a) transferring a plurality of documents from a document storage section (storage center 306 of Fig. 3, including storage rack 1037 of Fig. 10) to a document digitization section (processing center 310) in an automated fashion without human intervention (Figs. 3 and 10, paragraph 0030 and 0081; paragraph 0031 “various 
(b)    providing individual pages of the plurality of documents in an automated fashion without human intervention (paragraph 0082; paragraphs 0083-0086, note the last portion of 0083 “The scanning process can be fully automated” and the first portion of 0085 “The package can be opened (process portion 1706),...... using an automated extraction machine” which “can slit an envelope and remove the contents” in an example, where the content may include multiple pages, also see paragraph 0022, lines 12-13 and paragraph 0086 for individual pages of the plurality of documents); and
(c)    digitizing, at the document digitization section (processing center 310), the individual pages of the plurality of documents in an automated fashion without human intervention (the last portion of paragraph 0083 “The scanning process can be fully automated” and paragraph 0086), wherein the plurality of documents are removed from the one or more removable containers prior to scanning of the individual pages of the plurality of documents at the document digitization section (processing center 310 of Fig. 3).

	Miles does not disclose the new limitations d) and e):

	(e)  applying a predetermined document retention schedule to the plurality of documents based on each document type.
With regard to claim limitation part (d), Irons teaches that, prior to scanning paper documents, in a tagging process of creating a reservation for documents in the “Document Reservation Session” (Figs. 12-14, paragraph 0063 the first half portion thereof; refer to Fig. 4, step 420, paragraph 0038 the column portion on page 3, lines 2-6 where “reservation” and “tagging” are defined; and see paragraph 0054 for “tagging session” and “document reservation” during which document disposition policy (Fig. 13) and the document type (Fig. 12) are specified prior to scanning documents), a document disposition policy is specified (paragraph 0054, Fig. 9;  Fig. 11 steps 420 and 450; Fig. 9 step 910; Figs. 12-14, paragraph 0063 the first half portion thereof; Figs. 5-7).  
The tagging session, during which a document deposition policy/policies and a document type are specified to create a reservation for document prior to document scanning, is performed by “invoking the Kwik-Tag software” (paragraph 0054; paragraph 0038, the left column portion on page 3, lines 2-6), which means a computer or a processor executes the software to perform the tagging session, where a document disposition policy (Fig. 12) and a document type (tax, or will) are specified (Figs. 12-14, paragraph 0063).  When the “OK” button is clicked after the specifying, which causes the reservation to be created with the specified inputs (paragraph 0062, lines 9-12), it is 
Therefore, Irons teaches the claim limitation “(d) determining by one or more processors, a document type for each of a plurality of documents and associating the document type to each of the plurality of documents.”

With regard to the claim limitation “(e) applying a predetermined document retention schedule to the plurality of documents based on each document type”, Irons discloses a step 950 of Figs. 9 and 11 “Schedule Disposition of Paper Documents According to Specified Disposition Policy”.  The disposition policy that the scheduling is in accordance with is specified previously in the document reservation session (tagging session) before the document is scanned (step 950 of both Figs. 9 and 11, paragraph 0058, the last three lines, paragraph 0060 lines 1 and 10-12).  
The claim does not define “predetermined” in “a predetermined retention schedule”.  A retention schedule determined before application thereof to each of document as is in the case of Irons is considered a predetermined retention schedule (a predetermined schedule according to the specified document disposition policy).
Therefore, Irons et al. teaches the claim limitation “(e) applying a predetermined document retention schedule to the plurality of documents based on each document type”.



	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Irons to provide Miles with                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
	(d)  determining, by one or more processors, a document type for each of the plurality of documents and associating the document type to each of the plurality of documents; and
	(e)  applying a predetermined document retention schedule to the plurality of documents based on each document type,
in order to reduce cost.

	Regarding claim 22, the transferring in (a) of miles comprises using one or more autonomous ground vehicles to transport the plurality of documents (Figs. 3 and 10, paragraph 0030 and 0081; paragraph 0031 “various transport mechanisms (e.g., conveyor system) and/or one or more robotic manipulators RM can be used to move the items throughout the storage center......for re-storage......and/or retrieval”; paragraphs 0032 and 0081).
Regarding claim 23/21, Miles further discloses manipulating the one or more removable containers (1030a, 1030b in Fig. 10) using an automated shelving system in 
Regarding claim 24/21, Miles further discloses receiving the plurality of documents, at a document intake section (302 and 304 of Fig. 3), and collecting information relating to the plurality of documents (paragraphs 0028-0029).
Regarding claim 25/24, Miles further discloses transferring the plurality of documents from the document intake section (304) to the document storage section (306) in an automated fashion without human intervention (Fig. 3, paragraph 0034 “transport mechanisms T” “fully automated”, “all of the transport mechanisms T can be computer controlled”).
Regarding claim 26/21, Miles further discloses removing, subsequent to the digitizing in (c), the plurality of documents from the document digitization section (the documents inherently moved, possibly to be shredded, see “shed” in paragraphs 0044 and 0047).
Regarding claim 28/26, the removing comprises shredding the plurality of documents in response to an instruction from an operator (see Miles, paragraph 0044, Fig. 5 the action section 518, shredding in response to user’s instruction; paragraph 0047; also see Irons, Fig. 15, steps 1530 and 1540, paragraph 0065; Fig. 16, steps 1630, 1640, 1670, and 1680, paragraph 0066).
Regarding claim 31/21, the plurality of documents in Miles comprise one or more types of media selected from the group consisting of paper, card stock, file folders, cardboard, acetate film, polyester film, X-ray film, synthetic paper, microfiche, tissue paper, blueprints, maps, cloth, and parchment (paragraph 0022, line 10+, “The items 

Regarding claim 33, Miles discloses a method for processing documents (“fully automated” scanning process and “computer controlled” transport mechanism, see end of paragraph 0083 and 0034), comprising:
(a) separating a plurality of documents provided in one or more containers (1030a and 1030b in Fig. 10; Figs. 11-13; the one or more containers being at “storage center” 306 of Fig. 3) (see paragraphs 0022, lines 1-15; paragraph 0027; under “Item Processing”, which is after “Item Retrieval” from one or more containers, see paragraphs 0082-0086, note paragraph 0086 “For example,...... if the contents include multiple pages that are stapled and folded, the papers can be unfolded and the staples can be removed”);
(b)    detecting and removing one or more fasteners from the plurality of documents (note paragraph 0086 “For example,...... if the contents include multiple pages that are stapled and folded, the papers can be unfolded and the staples can be removed”; see paragraph 0027 for automated and automatic processing); and
(c)    digitizing individual pages of the plurality of documents (at processing center 310 of Fig. 3) (the last portion of paragraph 0083 “The scanning process can be fully automated”),
wherein the plurality of documents transition from (i) the separating in (a) to the detecting and removing in (b) and (ii) from the detecting and removing in (b) to the digitizing in (c) in an automated fashion without human intervention (see paragraph 

Miles does not disclose the new claim limitations d) and e):
	(d)  determining, by one or more processors, a document type for each of the plurality of documents and associating the document type to each of the plurality of documents; and
	(e)  applying a predetermined document retention schedule to the plurality of documents based on each document type.

With regard to claim limitation part (d), Irons teaches that, prior to scanning paper documents, in a tagging process of creating a reservation for documents in the “Document Reservation Session” (Figs. 12-14, paragraph 0063 the first half portion thereof; refer to Fig. 4, step 420, paragraph 0038 the column portion on page 3, lines 2-6 where “reservation” and “tagging” are defined; and see paragraph 0054 for “tagging session” and “document reservation” during which document disposition policy (Fig. 13) and the document type (Fig. 12) are specified prior to scanning documents), a document disposition policy is specified (paragraph 0054, Fig. 9; Fig. 11 steps 420 and 450; Fig. 9 step 910; Figs. 12-14, paragraph 0063 the first half portion thereof; Figs. 5-7).  

Therefore, Irons teaches the claim limitation “(d) determining by one or more processors, a document type for each of a plurality of documents and associating the document type to each of the plurality of documents.”

With regard to the claim limitation “(e) applying a predetermined document retention schedule to the plurality of documents based on each document type”, Irons discloses a step 950 of Figs. 9 and 11 “Schedule Disposition of Paper Documents According to Specified Disposition Policy”.  The disposition policy that the scheduling is in accordance with is specified previously in the document reservation session (tagging session) before the document is scanned (step 950 of both Figs. 9 and 11, paragraph 0058, the last three lines, paragraph 0060 lines 1 and 10-12).  
The claim does not define “predetermined” in “a predetermined retention schedule”.  A retention schedule determined before application thereof to each of 
Therefore, Irons et al. teaches the claim limitation “(e) applying a predetermined document retention schedule to the plurality of documents based on each document type”.

	Irons addresses the problem of keeping paper documents in long-term storage, not having a way to specify disposition for individual documents, even though the documents are available in electronic form, which is a costly, undesirable practice (paragraph 0035, the last five lines of the left column of page 2).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Irons to provide Miles with                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         
	(d)  determining, by one or more processors, a document type for each of the plurality of documents and associating the document type to each of the plurality of documents; and
	(e)  applying a predetermined document retention schedule to the plurality of documents based on each document type,
in order to reduce cost.

Claim 34/33 is rejected for the same reason as that given for claim 22, for claiming the same limitation.

Regarding claim 36/35, the plurality of documents of Miles comprise two or more types of media selected from the group consisting of paper, card stock, file folders, cardboard, acetate film, polyester film, X-ray film, synthetic paper, microfiche, tissue paper, blueprints, maps, cloth, and parchment (see Miles, paragraph 0022, lines 1-15).
Claim 38/33 is rejected for the same reason as that given for claim 28, for claiming the same limitation.

9.	Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Miles et al. (US 2016/0122858 A1) in view of Irons et al. (US 2015/0234790 A1) as applied to claims 26 and 33 above, and further in view of Albrecht (US 2015/0186760 A1).
Regarding claim 27/26, Miles in view of Irons is discussed for claim 26 above.  Miles discloses scanning the entire content of an item or items in an automated fashion in accordance with an instruction(s) set up in advance by a remote user, and that the remote user’s instruction that is set up in advance also includes shredding the item (paragraphs 0027, 0044 and 0047, “shredded”, “shred”).  It is unclear, as far as the disclosure of Miles is understood, whether shredding the items is in an automated fashion without human intervention, subsequent to the scanning the entire content of the items (digitizing), although the items are removed from the digitizing section after scanning (the entire content of items).
Irons does not disclose the claimed limitation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Albrecht to modify the method of Miles in view of Irons so that the shredding of the documents is performed in an automated fashion without human intervention, after the digitizing.

	Claim 37/33 is rejected for the same reason as that given for claim 27, for claiming the same limitation.

10.    Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Miles et al. (US 2006/0122858 Al) in view Irons et al. (US 2015/0234790 A1) as applied to claim 21 above, and further in view of Chen (US 2004/0252355 Al).
	Regarding claim 41/21, none of Miles and Irons, both discussed for claim 21, discloses, in (c) of digitizing, digitizing both sides of the individual pages of the plurality of documents in an automated fashion without human intervention.
Chen discloses a duplex scanner (9) comprising a top image-reading module (11 in ADF 10) and a bottom image-reading module (21) for reading the back-side and the front-side of a document being conveyed, respectively, and corresponding circuits (13 and 23) that convert analog back-side signal SA2 and analog front-side signal SA1, respectively, into digital back-side signal SD2 and digital front-side signal SD2 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Chen to employ a duplex scanner in the digitizing section of Miles in view of Irons, such that images on both sides of the individual pages of the plurality of documents are digitized, at the document digitization section, in an automated fashion without human intervention, in order to simultaneously or substantially simultaneously scan and digitize both sides of each of the pages.
Reasons for Allowance
11.	Claims 30/21 and 40/33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 30/21, neither Miles nor Irons discussed above discloses executing the predetermined document retention schedule in an automatic fashion without human intervention in accordance with a set of rules established by a human operator (see Miles paragraphs 0047 and 0027; see Irons et al. US 9025213 Figs. 9 and 11, the last step 950, col. 10, lines 45 and 54-56; also see Irons et al. US 2015/0234790 A1 Figs. 9 and 11 step 950 and Figs. 15 and 16).  This feature of claim 30 is not taught by the prior art of record.


	There is no double patenting of any type between claims 30 and 40 and the parent, U.S. Patent No. 10,187,542.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
13.	The prior art or art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Stapleton (US 2009/0037444 A1) discloses an integrated systems and methods for document scanning, storing and retrieval (see abstract).
	Irons et al. (US 2002/0111960 A1) discloses an apparatus and method for simultaneously managing paper-based documents and digital images of the same (see abstract).
	Irons et al. (US 9460356), Fig. 16 
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407.  The examiner can normally be reached on M-F: 10 a.m. - 6 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEUKFAN LEE/Primary Examiner, Art Unit 2674